Citation Nr: 0827475	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for major 
depression on a direct basis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hematuria.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
uterus fibroid disorder.

5.  Entitlement to service connection for major depression as 
secondary to service connected bilateral pes planus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from November 1979 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In the veteran's original claim for compensation benefits 
filed in March 2001, she contended that she had major 
depression due to service connected disability.  The 
secondary service connection claim was not addressed in the 
March 2002 RO decision that denied service connection for 
major depression on a direct basis.  The appealed August 2005 
rating decision represents the initial adjudication of the 
issue of whether the veteran is entitled to service 
connection of major depression on a secondary basis.  
Therefore, the Board re-characterized the issue as noted on 
the title page.  

In the July 2008 Informal Hearing Presentation, the veteran's 
representative essentially indicated that service connection 
for bilateral plantar fasciitis should be considered by the 
Board.  The issue of entitlement to service connection for 
bilateral plantar fasciitis has never been the subject of an 
RO adjudication.  Therefore, this matter is REFERRED to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The evidence shows that the veteran's bilateral pes 
planus does not manifest symptoms that more nearly 
approximate severe rather than moderate impairment. 

2.  The March 2002 RO decision that denied service connection 
for major depression and hematuria is final.

3.  The evidence received since the March 2002 RO decision is 
cumulative and redundant and does not relate to unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for major depression on a direct basis.

4.  The evidence received since the March 2002 RO decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for hematuria, and raises a 
reasonable possibility of substantiating the claim.

5.  The August 2003 RO decision that denied service 
connection for uterus fibroid disorder is final.

6.  The evidence received since the August 2003 RO decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for uterus fibroid disorder, 
and raises a reasonable possibility of substantiating the 
claim.

7.  There is no competent medical evidence of record that 
shows an association between the veteran's major depression 
and her service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for service-connected bilateral pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic 
Code 5276 (2007).

2.  Evidence received since the final March 2002 RO decision, 
which denied the claim of entitlement to service connection 
for major depression, is not new and material, and thus the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hematuria.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a uterus 
fibroid disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).

5.  Major depression is not proximately due to or the result 
of service-connected bilateral pes planus.  38 U.S.C.A. §§ 
1131, 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a May 2005 letter, the RO provided notice to 
the veteran regarding the following:  (1) what information 
and evidence are needed to substantiate the claim for an 
increased rating, the claims to reopen, and the claim for 
secondary service connection; (2) what information and 
evidence must be submitted by the veteran; and (3) the types 
of evidence that will be obtained by VA.  An August 2006 
letter advised the veteran of the type of evidence needed to 
establish a disability rating, including evidence addressing 
the impact of her condition on employment and the severity 
and duration of her symptoms, as well as the evidence needed 
to establish an effective date.  The pertinent rating 
criteria for her disability were provided in the May 2006 
statement of the case.

The Board notes that in claims to reopen, the duty to notify 
requires that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
May 2005 notice letter complies with the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Kent.  In particular, the letter specifically informed the 
veteran of the type of evidence that was lacking in the prior 
denials and of the type of evidence that was necessary to 
reopen the claims.  The veteran was advised that the previous 
denial of the hematuria and uterus fibroid disorder claims 
was because no permanent residual or chronic disability 
subject to service connection was shown.  The veteran was 
further advised that the major depression claim was 
previously denied on the basis that there was no record of 
treatment in service.  The letter noted all the elements 
necessary to establish service connection for a claimed 
disability.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records, and VA examination reports.  A VA medical opinion 
was not obtained in connection with the veteran's secondary 
service connection claim because a review of her treatment 
records showed no indication of a relationship between her 
depression and her service connected bilateral pes planus.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process.  She requested that 
treatment records be obtained on her behalf and she requested 
to undergo VA examinations.  Thus, she has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).





Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.	Increased Rating - Bilateral Pes Planus

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the Court most recently held in Hart v. Mansfield, 21 
Vet. App. 505 (2007) that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's service-connected 
bilateral pes planus. 

In a March 2002 rating decision, the RO granted service 
connection for bilateral pes planus and assigned a 10 percent 
disability rating under Diagnostic Code 5276.  The veteran's 
claim for an increased rating was received in April 2005. 

Under Diagnostic Code 5276, moderate symptoms with weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo Achillis, and pain on manipulation and use of 
the feet, will be rated as 10 percent disabling for a 
bilateral or unilateral condition.  Severe symptoms with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, will be 
rated as 20 percent disabling where unilateral and as 30 
percent disabling where bilateral.  Pronounced symptoms with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances, will be rated as 30 percent disabling 
where unilateral and as 50 percent disabling where bilateral.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  

An April 2005 VA treatment record shows the veteran was 
referred for a consultation for complaints of painful heels.  
The examiner noted an assessment of bilateral plantar 
fasciitis for which the veteran received injections in both 
heels.  

The May 2005 VA examination report shows the veteran reported 
that she was currently unemployed.  The examiner acknowledged 
the veteran's recent diagnosis of bilateral plantar 
fasciitis.  The veteran indicated that her symptoms improved 
considerably with the steroid injections, but she also noted 
that they seemed to be returning.  She was dispensed 
orthotics, which she did not wear because she did not have 
shoes to place them in.  She denied the use of special shoes, 
canes, walkers, or crutches otherwise.  The examiner 
maintained that her symptoms were consistent with poststatic 
dyskinesia.  The veteran denied that her symptoms interfered 
with her activities of daily living or her ability to carry 
on employment-although she added that she was not presently 
looking for a job.

The physical examination revealed bilateral tibia vara with 
pes planus deformity on standing, weightbearing.  When viewed 
from behind, the calcaneus was in eversion approximately 10 
degrees bilaterally.  The Achilles tendon was laterally bowed 
bilaterally.  The heels invert with single and double heel 
raise.  The arch was recreatable and flexible with a Hubscher 
maneuver.  Subtalar range of motion was approximately 25 
degrees on inversion and greater than 15 degrees on eversion 
bilaterally.  There was no crepitation or pain in the 
hindfoot joints.  There was no joint line tenderness in the 
subtalar joints.  There was point tenderness along the medial 
calcaneal tuber bilaterally with significant tenderness also 
noted in the medial fascial band.  Otherwise, the midtarsal 
forefoot joints were painless.  There were no digital 
contractures, bunion deformities, or plantar callosities 
noted.  Her gait was normal, and there was no functional 
limitation on standing and walking.  The examiner noted that 
x-rays of the ankle and foot revealed findings consistent 
with bilateral pes planus.  No osteoarthritis or tarsal 
coalition was noted.  There was minimal spurring at the base 
of the heels bilaterally.  The examiner maintained that the 
calcaneus was in moderate equinus position with a slightly 
horizontal talus consistent with the clinical findings.  The 
examiner provided assessments of calcaneal enthesopathy 
plantar bilaterally, unlikely secondary to military 
experience, and bilateral pes planus.  

The medical evidence shows that the veteran's bilateral pes 
planus is not manifested by severe symptoms.  The examiner 
did not describe a marked deformity of the feet.  No pain on 
manipulation of the feet was demonstrated on VA examination.  
There was tenderness, but confined to the medial calcaneal 
tuber, bilaterally, and the medial fascial bands.  Service 
connection is not in effect for bilateral plantar fasciitis 
or bilateral plantar calcaneal enthesopathy.  There is also 
no medical evidence of record that shows or suggests that 
these disorders are related to the veteran's pes planus.  In 
any event, the severity of the tenderness in the fascial 
bands was not described as "extreme."  Also, pain on use of 
the feet is contemplated in a 10 percent disability rating 
under Diagnostic Code 5276.  Lastly, the examiner did not 
describe evidence of swelling of the feet, and there were no 
characteristic callosities of the feet.  For these reasons, 
the Board finds that the symptoms associated with the 
veteran's service connected bilateral pes planus do not more 
nearly approximate the criteria associated with a 30 percent 
or higher disability rating under Diagnostic Code 5276.  

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods where the service-
connected bilateral pes planus exhibited symptoms that 
warranted different ratings.  See Hart, supra.

The Board has also considered whether the veteran's bilateral 
pes planus presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater level of 
disability; thus, her disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.	New and Material Evidence-Major Depression, Hematuria, 
Uterus Fibroid

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).



        1.	Major Depression

In a March 2002 rating decision, the RO denied service 
connection for major depression on the basis that there was 
no record of treatment in service.  The veteran filed a 
notice of disagreement and a statement of the case was issued 
to her in February 2003.  The RO continued the denial, 
additionally noting that the veteran had not brought forth 
competent evidence of a nexus between the current diagnosis 
of major depression and service.  In the notice of issuance 
of a statement of the case, the RO advised the veteran that 
in order to complete her appeal, she needed to file VA Form 
9, which was provided to her, within the time prescribed.  
The claims file reflects that she did not perfect a timely 
appeal, and the decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

The pertinent evidence of record at the time of the March 
2002 rating decision included the veteran's service treatment 
records, which noted the veteran had a miscarriage in January 
1981.  In an April 1981 statement of option, the veteran 
indicated that she did not want a separation medical 
examination, and it was determined that no such examination 
was required.  In May 1981, the veteran complained of her 
"nerves." She indicated that she experienced cramps at 
night that affected her ability to fall asleep.  She also 
reported that for the past week, she had been feeling 
depressed.  The examiner provided an assessment of 
situational stress.  The examiner also recommended that the 
veteran undergo counseling.  A January 1983 service retention 
examination report noted no complaints or findings referable 
to depression.  The veteran reported that she received a 
Chapter 5 discharge in May 1981 on account of "family 
problems."  

VA treatment records dated from May 1989 to June 2001 
included a March 1999 record that noted that the veteran was 
under a lot of stress due to a change in working hours.  She 
also expressed that she was being stereotyped as a Vietnam 
veteran taking advantage of "the system."  A May 1999 
record noted that the veteran screened positive for PTSD and 
depression due to her "mother's death" and work stress.  A 
March 2000 record noted that the veteran was frustrated with 
her employment/professional situation.  An October 2000 
record noted the veteran had a relatively high distress 
rating due to vocational rehabilitation planning and an 
upcoming initiation into classroom training.  A January 2001 
record showed the veteran reported that she had been 
depressed for a long time due to problems with her health, 
work, and family; she had been feeling even worse since 
December 2000.  The examiner noted an impression of recurrent 
major depression.  Records dated in February 2001 showed the 
veteran reported that she had been depressed since 1996, 
during which time she was laid off as a foreclosure 
processor.  She also reported that her mother's illness was 
stressful and that she stopped taking care of a family 
member's children because it was physically and emotionally 
taxing.  It was noted that she was on Prozac.  

The August 2001 VA mental examination report showed the 
veteran reported a history of depression since 1998.  The 
examiner provided a diagnosis of major depression, recurrent 
on Axis I.  On Axis IV, the examiner noted that the veteran 
was depressed as she felt that life had passed her by.  The 
examiner added that the veteran had multiple vegetative signs 
and symptoms associated with depression.  

The veteran's claim to reopen was received in April 2005.  
Pertinent evidence received subsequent to the March 2002 
rating decision includes VA treatment records dated from 
February 2003 to July 2005, which show the veteran continued 
to attend counseling sessions for her depression.  She also 
continued to be diagnosed with recurrent major depressive 
disorder.  A June 2004 record noted the veteran was 
distressed over taking care of her ill mother.  An August 
2004 record indicated the veteran was anxious about her high 
risk pregnancy.  An April 2005 record showed the veteran 
reported that she was happy.  The examiner concluded that the 
veteran's depression was in remission.  

In VA Form 9 filed in April 2003, the veteran maintained that 
prior to her being laid off from her job in June 1996, and 
prior to problems she had experienced taking care of a child 
as a single parent and taking care of her disabled mother, 
she had suffered from depression due to her miscarriage in 
service.  

The Board finds that the additional evidence added to the 
record since the March 2002 RO decision is cumulative and 
redundant of evidence previously considered by the RO.  The 
evidence continues to show that the veteran is diagnosed with 
major depressive disorder.  The evidence also continues to 
suggest that her depression is due to various stressors 
unrelated to her military service.  There remains no 
competent medical evidence that shows that the veteran's 
currently diagnosed major depressive disorder is 
etiologically related to service, including her miscarriage.   

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim for service connection for major 
depression on a direct basis.

        2.	Hematuria and Uterus Fibroid Disorder

In a March 2002 rating decision, the RO denied service 
connection for hematuria on the basis that no permanent 
residual or chronic disability subject to service connection 
was shown by service treatment records or demonstrated by 
evidence following service.  The veteran filed a notice of 
disagreement and a statement of the case was issued to her in 
February 2003.  In the notice of issuance of a statement of 
the case, the RO advised the veteran that in order to 
complete her appeal, she needed to file VA Form 9, which was 
provided to her.  The claims file reflects that she did not 
file a VA Form 9 on this issue, and the decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  In an August 2003 rating decision, 
the RO denied service connection for uterus fibroid condition 
on the basis that no permanent residual or chronic disability 
subject to service connection was shown by service treatment 
records or demonstrated by evidence following service.  In 
the notice of decision letter dated in August 2003, the RO 
advised the veteran of the denial of service connection and 
enclosed VA Form 4107, which explained the veteran's 
procedural and appeal rights.  The veteran, however, did not 
appeal the decision and it became final.  Id.

The pertinent evidence of record at the time of the March 
2002 and August 2003 rating decisions included the veteran's 
service treatment records, which showed the veteran 
complained of blood in her urine in September 1980.  It was 
noted that the veteran had a history of multiple urinary 
tract infections before service and two urinary tract 
infections during service in May and July of 1980.  An 
October 1980 consultation report showed the veteran 
complained of recurrent urinary tract infections over the 
past one and a half years with some infections associated 
with hematuria.  The examiner noted an assessment of 
recurrent urinary tract infection.  As discussed above, the 
veteran underwent no separation examination.  

VA treatment records dated from May 1989 to May 1999 included 
an August 1994 initial evaluation form for the Women's Health 
Clinic that noted that the veteran had fibroids.  A September 
1995 gynecological record appeared to indicate that the 
veteran had a fibroid.  Gynecological examinations in May 
1998, May 1999, and December 2000 were noted as normal.  

An August 2001 VA gynecological examination report showed the 
veteran complained of spotting when she lifted something; the 
spotting stopped when she rested.  She indicated that these 
symptoms had their onset in January 2000.  The examiner noted 
that the veteran had a normal gynecological examination.  

The veteran's claim to reopen was received in April 2005.  
Pertinent evidence received subsequent to the March 2002 
rating decision (denying service connection for hematuria) 
includes additional VA treatment records.  In March 2003, it 
was noted that the veteran had chronic intermittent 
microhematuria with an incidental finding of a soft tissue 
mass in the pelvis on intravenous pyelogram (IVP).  A 
computed tomography (CT) scan of the abdomen and pelvis was 
ordered.  In April 2003, the veteran presented in the 
genitourinary clinic for an evaluation at which time she 
reported a history of recurrent painless hematuria for the 
past 22 years.  It was noted that a CT with contrast revealed 
a normal kidney, ureter, and bladder test and a "large 
fibroid uterus."  In July 2003, the veteran underwent a 
cystoscopy.  The post-procedure diagnosis was normal bladder.  

Pertinent evidence received subsequent to the August 2003 
rating decision (denying service connection for uterus 
fibroid disorder) includes an August 2003 VA treatment record 
that noted a June 2003 CT scan showed uterine fibroids, a 
July 2003 cystoscopy was normal, and a July 2003 cytology was 
negative.  The examiner noted an assessment of recurrent 
microhematuria.  The examiner concluded that the 
microhematuria was probably a contaminant from vaginal 
bleeding.  The examiner noted that the veteran had fibroids 
and had had occasional vaginal bleeding even when she was not 
on her menstrual cycle.

Of the evidence added to the record since the unappealed 
March 2002 and August 2003 RO rating decisions rendered, the 
Board finds that the March 2003 and August 2003 VA treatment 
records are new, in that they were not previously of record, 
and they are also material as they relate to the prior bases 
for denial of the claims.  The treatment records are evidence 
that the veteran has a chronic disability manifested by 
chronic intermittent microhematuria and uterus fibroid that 
may be etiologically related to episodes of hematuria 
documented during service.  Thus, new and material evidence 
has been received, and the claims are reopened.

C.	Secondary Service Connection - Major Depression

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

There is no competent medical evidence of record that shows 
the veteran's major depression is related to her service-
connected bilateral pes planus.  Rather, treatment records, 
as discussed above, consistently show stressors (e.g., 
professional development and family issues) unrelated to her 
feet in connection with her recurrent bouts of depression.  
The evidence of a relationship between the veteran's 
depression and her bilateral pes planus is limited to her own 
statements.  This is not competent evidence of a nexus 
between the claimed disability and the veteran's bilateral 
foot disability since laypersons, such as the veteran, are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the Board finds that 
service connection is not warranted for major depression as 
secondary to bilateral pes planus. 

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

An increased rating in excess of 10 percent for bilateral pes 
planus is denied. 

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for major 
depression on a direct basis, the appeal is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for hematuria is reopened, 
and the claim is granted to this extent only.

New and material evidence having been received, the claim of 
entitlement to service connection for uterus fibroid disorder 
is reopened, and the claim is granted to this extent only.

Service connection for major depression as secondary to 
service connected bilateral pes planus is denied.


REMAND

As noted above, the March 2003 and August 2003 VA treatment 
records, when considered with the veteran's service treatment 
records, suggest the veteran's recurrent hematuria and uterus 
fibroid may be etiologically related to episodes of hematuria 
noted during service.  Therefore, the Board finds that the 
veteran should be afforded a VA examination and a medical 
opinion obtained on whether her claimed disabilities are 
related to her military service. 

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
reopened claim, the claim will be denied.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the veteran for the 
disabilities at issue from VA and non-VA 
medical providers should be obtained.

2.  The veteran should be afforded a VA 
gynecological examination to determine 
the nature of any current hematuria 
disorder and uterus fibroid disorder, and 
to provide an opinion as to their 
possible relationship to service.  The 
claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current hematuria disorder and 
uterus fibroid disorder are related to 
any symptomatology documented during the 
veteran's military service.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

3.  Thereafter, readjudicate the claims.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


